DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2  Applicant's amendment, filed on 08/22/2018, is acknowledged.

3.  Claims 1-40 are pending.

4.  Applicant’s election with traverse of Group I, claims 1-10 and 24-39, directed to a fusion protein comprising a recombinant polypeptide fused to an oligomerization tag comprises an immunoglobulin Fc region or a fragment thereof and a polyhis domain and the species of SEQ ID NO: 7 as the particular fusion protein (i.e., CD38ecd-Fc-10H); SEQ ID NO: 5 as the oligomerization tag (i.e., aa 261-498 of SEQ ID NO: 7); and SEQ ID NO: 1 (i.e., aa 3-258 of SEQ ID NO: 7) as the specific recombinant polypeptide, filed on 02/02/2022, is acknowledged.  

It is noted that there is no 1:1 correspondent between fusion protein of SEQ ID NO: 7 and the CD38cd of SEQ ID NO:1 and   Fc of SEQ ID NO: 5.

Alignment between claimed SEQ ID NO: 7 (498 aa) and SEQ ID NO: 1 (257aa)

Qy   1 VD   3 RWRQQWSGPGTTKRFPETVLARCVKYTEIHPEMRHVDCQSVWDAFKGAFISKHPCNITEE 62
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      P   2 RWRQQWSGPGTTKRFPETVLARCVKYTEIHPEMRHVDCQSVWDAFKGAFISKHPCNITEE 61

Qy         63 DYQPLMKLGTQTVPCNKILLWSRIKDLAHQFTQVQRDMFTLEDTLLGYLADDLTWCGEFN 122
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         62 DYQPLMKLGTQTVPCNKILLWSRIKDLAHQFTQVQRDMFTLEDTLLGYLADDLTWCGEFN 121

Qy        123 TSKINYQSCPDWRKDCSNNPVSVFWKTVSRRFAEAACDVVHVMLNGSRSKIFDKNSTFGS 182
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        122 TSKINYQSCPDWRKDCSNNPVSVFWKTVSRRFAEAACDVVHVMLNGSRSKIFDKNSTFGS 181

Qy        183 VEVHNLQPEKVQTLEAWVIHGGREDSRDLCQDPTIKELESIISKRNIQFSCKNIYRPDKF 242
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        182 VEVHNLQPEKVQTLEAWVIHGGREDSRDLCQDPTIKELESIISKRNIQFSCKNIYRPDKF 241

Qy        243 LQCVKNPEDSSCTSEI 258  PP 260
              ||||||||||||||||
Db        242 LQCVKNPEDSSCTSEI 257  --

Alignment between claimed SEQ ID NO: 7 and SEQ ID NO: 5 (239aa)

Qy        261 GVPRDCGCKPCICTVPEVSSVFIFPPKPKDVLTITLTPKVTCVVVDISKDDPEVQFSWFV 320
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      H   2 GVPRDCGCKPCICTVPEVSSVFIFPPKPKDVLTITLTPKVTCVVVDISKDDPEVQFSWFV 61

Qy        321 DDVEVHTAQTQPREEQFNSTFRSVSELPIMHQDWLNGKEFKCRVNSAAFPAPIEKTISKT 380
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         62 DDVEVHTAQTQPREEQFNSTFRSVSELPIMHQDWLNGKEFKCRVNSAAFPAPIEKTISKT 121


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        122 KGRPKAPQVYTIPPPKEQMAKDKVSLTCMITDFFPEDITVEWQWNGQPAENYKNTQPIMD 181

Qy        441 TDGSYFVYSKLNVQKSNWEAGNTFTCSVLHEGLHNHHTEKSLSHSPGIHHHHHHHHHH 498
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        182 TDGSYFVYSKLNVQKSNWEAGNTFTCSVLHEGLHNHHTEKSLSHSPGIHHHHHHHHHH 239


Further, the IgG1 mFc region of SEQ ID NO: 5 (mFc-10H) has two additional N-terminal amino acid residues (HG), wherein residue His is not present in SEQ ID NO: 7.

Applicant’s traversal is on the grounds that the restriction the special technical feature linking Groups I-V is a recombinant soluble form of an extracellular domain of CD38.  Applicant submits that the `167 patent is related to recombinant antigen-binding regions and antibodies and functional fragments containing such antigen-binding regions that are specific for human CEACAM6.  Applicant submits that there is no teaching and/or suggestion in the `167 patent of a recombinant soluble form of an extracellular domain of CD38.  
 
Contrary to Applicant’s assertion, the instant claims are not limited to the extracellular domain of CD38 but encompass a genus of a recombinant polypeptides (see instant claim 24) including the anti-CEACAM6 antibodies of the `167 patent.  In addition instant claim 33 does not require any recombinant polypeptides/extracellular domain of CD38 and the Fc region and polyHis domain of the `167 patent anticipates the such claim . The teachings of the `167 patent anticipate Applicant claimed invention. 

Since Applicant’s inventions do not contribute a special technical feature when viewed over the prior art they do not have a single general inventive concept and so lack unity of invention.

The requirement is still deemed proper and is therefore made FINAL.
 
5.  Claims 11-23, 29-30, 37-38 and 40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions.

6. Claims 1-10 and 24-28, 31-36, 39 are under examination as they read on a fusion protein comprising a recombinant polypeptide fused to an oligomerization tag comprises an immunoglobulin Fc region or a fragment thereof and a polyhis domain and the species of SEQ ID NO: 7 as the particular SEQ ID NO of the CD38 extracellular domain; SEQ ID NO: 5 as the oligomerization tag ; and SEQ ID NO: 1 as the specific recombinant polypeptide.

 
7.  Applicant’s IDS, filed 02/05/2019 and 06/28/2021, is acknowledged. 






(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


9.  Claim 10 is rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

i)  Claim 10 contains the trademark/trade name PROMONITOR.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe ELISA family of tests and, accordingly, the identification/description is indefinite.

  
10.  35 U.S.C. § 101 reads as follows:
"Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title".

11.  Claim 1-10  are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of natural, a fragment of recombinant soluble form of an extracellular domain of CD38 SEQ ID NO: 7, without significantly more.  Since SEQ ID NO: 7 is CD38ecd-Fc-10H, a fragment of CD38ecd-Fc-10H would encompass CD38ec or fragments thereof without significantly more. The claims recite the recombinant soluble form of an extracellular domain of CD38 and/or fragment thereof of SEQ ID NO: 7. This judicial exception is not integrated into a practical application because it lacks markedly different characteristics from any naturally occurring counterpart. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed recombinant polypeptide product is not markedly different  form its naturally occurring counterpart because it conveys the same amino acid components.

The claimed fragments encompass naturally occurring CD38ecd or fragments thereof.

Claim 1 is directed the extracellular domain of CD38 and/or the fragment thereof of SEQ ID NO: 7. The specification at Fig. 1 discloses that SEQ ID NO: 7 is CD38ecd-Fc-10H comprising CD38 extra-cellular domain (CD38ecd). Such polypeptides are identical to a polypeptide fragments 

The Supreme Court has held that naturally occurring products and some manmade products that are essentially no different from a naturally occurring product are “products of nature” (Association for Molecular Pathology v. Myriad Genetics, Inc., 569 US. 133 S. Ct. 2107 (2013) (Myriad”) that fall under the laws of nature or natural phenomena exception.  To determine whether a claim that includes a nature-based product limitation recites a “product of nature” exception, an analysis is performed in which it is first determined if a claim includes a nature-based product that has markedly different characteristics form the corresponding naturally occurring product, and if it does not, then it is determined whether or not other elements of the claim are sufficient to ensure that the claim as a whole amounts to significantly more than the exception itself (see The 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), at pages 50-57).

The MPEP states that product of nature exceptions include both naturally occurring products and non-naturally occurring products that lack markedly different characteristics from any naturally occurring counterpart. See, e.g., Ambry Genetics, 774 F.3d at 760, 113 USPQ2d at 1244 ("Contrary to Myriad's argument, it makes no difference that the identified gene sequences are synthetically replicated. As the Supreme Court made clear, neither naturally occurring compositions of matter, nor synthetically created compositions that are structurally identical to the naturally occurring compositions, are patent eligible."). Thus, a synthetic, artificial, or non-naturally occurring product such as a cloned organism or a human-made hybrid plant is not automatically eligible because it was created by human ingenuity or intervention. See, e.g., In re Roslin Institute (Edinburgh), 750 F.3d 1333, 1337, 110 USPQ2d 1668, 1671-72 (Fed. Cir. 2014) (cloned sheep); cf. J.E.M. Ag Supply, Inc. v. Pioneer Hi-Bred Int’l, Inc., 534 U.S. 130-132, 60 USPQ2d 1868-69 (2001) (hybrid plant). Instead, the key to the eligibility of all non-naturally occurring products is whether they possess markedly different characteristics from any naturally occurring counterpart. See MPEP 2106.04(b) II.

Applicant’s attention is directed to the USPTO January 7, 2019 Revised Patent Subject Matter Eligibility Guidance (i.e., “PEG”) available at URL: 
<https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf>.
 Regarding Step 1 of the PEG, the claims are directed to the statutory category of a product.
Step 2 A: prong one, Dose the claim recite natural phenomenon.

Yes, the claims are directed to a CD37cd polypeptide or a fragment thereof ranges from about 5 amino acids to about 257.

Step 2 A: prong two,  Does the claim recites additional elements that integrate the JE into a practical Application. 

Herein, the claims do not recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s).  In particular, the naturally occurring amino acid residues CD38cd or fragment thereof  (i.e., SEQ ID NO:1) is not different from it natural occurring counterpart (see for example see the Art applied below).   Step 2A Prong 1 (which addresses whether the claim recites a judicial exception; here it is the natural product) and 2A Prong 2 (which addresses whether the claim integrates it into a practical application) analysis are applied.  A claim that recites a nature-based product limitation that does not exhibit markedly different characteristics from its naturally occurring counterpart in its natural state is directed to a “product of nature” exception (Step 2A Prong 1, YES). There is naturally occurring counterpart to the nature-based product. The claims include a product having no markedly different characteristics from the product's naturally occurring counterpart in its natural state, the claim is directed to an exception (Step 2A, Prong 2: YES). The claims as a whole do not integrate additional elements that are sufficient to amount to significantly more than the judicial exception.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The recitation “recombinant soluble” does not change the structure, the function or provide different functional characteristics of CD35cd of claimed SEQ ID NO: 7 fragments.  In other words, the claimed CD38cd is not markedly different, from its naturally occurring counterpart, and thus is directed to a ‘‘product of nature’’ exception (Step 2A: YES).  However, the claims do not include any additional features that could add significantly more to the exception (Step 2B: NO). The claims are not eligible and should be rejected under 35 U.S.C. 101.  
Viewed as a whole, no additional claim element(s) are provide to add any meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself (see Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. __, 133 S. Ct. 2107 (2013).).  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim 7-10 directed to an exception should be analyzed to determine whether any element, or combination of elements, in the claim is sufficient to ensure that the claim amounts to significantly more than the exception. The claims do not include any additional features that could add significantly more to the exception (Step 2B: NO). The claims are not eligible under 35 U.S.C. 101.

The additional material such as specific concentration, plates and reagents do ntoe provide markedly difference of a nature-based combination when compared to the individual nature-based components that form the combination, i.e., the characteristics of the claimed nature-based 

Applicant is directed to the Interim Guidance on Patent Subject Matter Eligibility under 35 USC §101.

 
12.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

13.  Claims 24-28 and 33-36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nemazee to US Pat. No. 10584167 (of record).

The `167 patent teaches the following fusion proteins comprising oligomerization tag comprising immunoglobulin Fc region and a polyHis domain ( 6xHis):  CEACAM6-Xa-Fc-His (patented SEQ ID NO: 161); human CEACAM6-Xa-Fc-His (patented SEQ ID NO: 165); Human CEACAM-DoM1-MacMul-Xa-Fc-His (patented SEQ ID NO: 166), ; human CEACAM6-Dom2-MacMul-Xa-Fc-His (patented SEQ ID NO: 167); Human CEACAM6-Dom3-MacMul-Xa-Fc-His (patented SEQ ID NO: 168).  Also, see patented SEQ ID NOs: 170, 171.  The extracellular domains were C-terminally appended with a Factor Xa cleavage site, a human IgG1 Fc fragment as well as a His Tag and expressed in HEK293 cells using standard transient transfection procedures.  (see Table 2, Example 1, col., 61, lines 30+)).  The single N-terminal domain 1 of human CEACAM6 was produced as 6× His fused protein construct in E.coli BL21 DE3 using pET28a vector (Novagen). After overnight induction with IPTG at 37° C., recombinant protein was isolated and refolded from inclusion bodies (col., 61, ;omes 46+). The reference fusion proteins are dimeric proteins because of the disulfide bond present in the Fc region.  

The reference teachings anticipate the claimed invention.

14.  Claims 24-28 and 33-36 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by US Pat. 9777063 (of record).

The `063 patent teaches SEQ ID NO:11 represents amino acid sequence of extracellular domain of cynomolgus and rhesus monkey PRLR fused to Fc-His, wherein His is HHHHHH.

The reference teachings anticipate the claimed invention.

s 24-28 and 33-36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20180021429 (of record).

The `429 publication teaches an anti-FSTL1 antibody (clone #33) heavy chain, SEQ ID NO: 158 comprising an mouse Fc and His Tag (see published SEQ ID NOs: 158, 407, 660, 915, 154). The His Tag is 6XHis.

There is 100% sequence identify between claimed/reference SEQ ID NO: 5/158 with the expectation that the first two amino acids (HG) of SEQ ID NO:5 are not present in the referenced SEQ ID NO: 158. Accordingly, claim 39 is not included in the rejection.

Qy         3  VPRDCGCKPCICTVPEVSSVFIFPPKPKDVLTITLTPKVTCVVVDISKDDPEVQFSWFVD 85
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        237 VPRDCGCKPCICTVPEVSSVFIFPPKPKDVLTITLTPKVTCVVVDISKDDPEVQFSWFVD 296

Qy         86 DVEVHTAQTQPREEQFNSTFRSVSELPIMHQDWLNGKEFKCRVNSAAFPAPIEKTISKTK 145
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        297 DVEVHTAQTQPREEQFNSTFRSVSELPIMHQDWLNGKEFKCRVNSAAFPAPIEKTISKTK 356

Qy        146 GRPKAPQVYTIPPPKEQMAKDKVSLTCMITDFFPEDITVEWQWNGQPAENYKNTQPIMDT 205
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        357 GRPKAPQVYTIPPPKEQMAKDKVSLTCMITDFFPEDITVEWQWNGQPAENYKNTQPIMDT 416

Qy        206 DGSYFVYSKLNVQKSNWEAGNTFTCSVLHEGLHNHHTEKSLSHSPG 251
              ||||||||||||||||||||||||||||||||||||||||||||||
Db        417 DGSYFVYSKLNVQKSNWEAGNTFTCSVLHEGLHNHHTEKSLSHSPG 462

The reference teachings anticipate the claimed invention. 

16.  Claims 1-6, 8-9 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by WO2013059885 (IDS).

The `193 publication teaches a fragment of SEQ ID NO: 7 comprising the extracellular domain of human CD38 (residues 43-300) [0325], referenced SEQ ID NO: 130, that would interfere with the binding to an anti-CD38 antibody, including anti-CD38 antibody Darzalex, isatuximab and MOR202 in the absence of evidence to the contrary.  The CD38ecd is reactive for all anti-CD38 antibodies that bind the extracellular region.  Expression of the resulting plasmid allowed the secretion of soluble CD38 ED tagged by a c-myc epitope at the N- or C-terminus. The c-myc epitope was utilized to confirm expression of CD38 ED [0325] and Fig. 3.
To screen by enzyme-linked immunosorbent assay (ELISA) for human CD38 ED-binders derived from the phage display biopanning, human CD38 extracellular domain (ED) (produced in HEK 293-6E cells and biotinylated as described above) was captured on streptavidin-coated ELISA plates (Nunc) at 1 μg/mL. Plates were then washed and individual FAb samples (prepared as described above) were added to individual wells on the ELISA plates [0321].  FAbs were allowed to bind the captured CD38 ED for an hour at room temperature and then washed three times with PBS-T (i.e., reagents) (1xPBS supplemented with 0.1% Tween®20). [0321] .  
The `885 publication further teaches human derived histidine tagged CD38 extracellular domain (ECD) comprising published SEQ ID NO: 127 (i.e, a fragment of instant SEQ ID NO: 7 that interferes with a binding activity of an anti-CD38 antibody). In particular, the `885 publication teaches the extracellular domains (ECD) of human CD38 protein was formatted to include a cleavable N-terminal leader sequence, an Avitag™, a poly-histidine tag (8XHis) and a thrombin cleavage site to yield proteins SEQID NO: 127 which produce soluble secreted forms of these proteins via transient expression in HEK293E cells [0308].

Qy          1 PRWRQQWSGPGTTKRFPETVLARCVKYTEIHPEMRHVDCQSVWDAFKGAFISKHPCNITE 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         54 PRWRQQWSGPGTTKRFPETVLARCVKYTEIHPEMRHVDCQSVWDAFKGAFISKHPCNITE 113

Qy         61 EDYQPLMKLGTQTVPCNKILLWSRIKDLAHQFTQVQRDMFTLEDTLLGYLADDLTWCGEF 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        114 EDYQPLMKLGTQTVPCNKILLWSRIKDLAHQFTQVQRDMFTLEDTLLGYLADDLTWCGEF 173

Qy        121 NTSKINYQSCPDWRKDCSNNPVSVFWKTVSRRFAEAACDVVHVMLNGSRSKIFDKNSTFG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        174 NTSKINYQSCPDWRKDCSNNPVSVFWKTVSRRFAEAACDVVHVMLNGSRSKIFDKNSTFG 233

Qy        181 SVEVHNLQPEKVQTLEAWVIHGGREDSRDLCQDPTIKELESIISKRNIQFSCKNIYRPDK 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        234 SVEVHNLQPEKVQTLEAWVIHGGREDSRDLCQDPTIKELESIISKRNIQFSCKNIYRPDK 293

Qy        241 FLQCVKNPEDSSCTSEI 257
              |||||||||||||||||
Db        294 FLQCVKNPEDSSCTSEI 310

The reference teachings anticipate the claimed invention.

17.  Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oostendorp et al (Immunohematology and Blood Group Genomics, 55(6)pt2:1555-1562, 2015, IDS).

Oostendorp et al teach human sCD38 extracellular domain protein was generated by transient transfection in HEK293 cells using pEE13.4HACD38 contract comprising His tag (HHHHHH). The construct was cloned in pEE13.4 and named pEE13.4HisCD38. Plasmid DNA was transiently transfected in HEK293F cells using 293fectin (page 1557, under Cloning . . .).  Further Oostendorp et al teach the use of composition sCD38 composition for binding to an anti-CD38 antibody including MOR202 (page 1556, under Agglutinantion).  The referenced sCD38 is considered a fragment of SEQ ID NO:7.

The reference teachings anticipate the claimed invention.

18.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

19.  Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over WO2013059885 as applied to claims 1-6 and 8-9 above.

The teachings of the `885 publication have been discussed, supra.

The reference teachings differ from the claimed invention only in the recitation of a specific concentration of the soluble form of the fragment, from about 1 mg/ml to about 400 mg/l in claim 7

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a specific peptide concentration for a specific assay or marketing advertisements including any and each concentration point within the claimed range. Choosing the concentration of the peptide is not patentable inventive in the absence of evidence to the contrary.

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

20.  Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 10584167, US Pat. 9777063 or US 20180021429,  as applied to claims 24-28 and 33-36  above and further each in view of WO2013059885 or Oostendorp et al.

The teachings of the `167, `063 patents and the `429 publication have been discussed, supra.

The reference teachings differ from the claimed invention only in the recitation of that the polypeptide is SEQ ID NO: 1.

The teachings of the `885 publication and Oostendorp et al reference have been discussed, supra.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the polypeptide taught by the `167, `063 patents and the `429 publication with the polypeptide taught by `885 publication and Oostendorp et al reference to enhance the purification and half-life of the CD38  extracellular domain.

prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

21. The following is a quotation of 35 U.S.C. 112(a) (Pre-AIA  35 U.S.C. 112, first paragraph):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

 
22.  Claims 1-10 and 31-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

The claims recite “soluble form of an extracellular domain of CD38 fragment that interferes with a binding activity of an anti-CD38 antibody” in claim 1, “the fusion protein and/or the fragment thereof . . . of SEQ ID NO 1/7” in claim 31-32, as part of the invention.

However, there does not appear to be an adequate written description in the specification as-filed of the essential structural feature that provides the recited function of interferes with a binding activity of an anti-CD38 antibody.  The Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement make clear that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus.

The specification page 10 discloses that the fragment of sCD38 is one or more epitopes in CD38ecd that are bound by one or more anti-CD38 polyclonal and/or monoclonal antibodies. In some embodiments, the size of the sCD38 and/or the fragment thereof ranges from about 5 amino acids to about 300 amino acids. In some embodiments, the size ranges from about 10 to about 150 amino acids. In some embodiments, the size is about 5, 10, 25, 50, 100, 150, 200, 250, 300 or 350 amino acids, or a value within a range defined by any two of the aforementioned values. 

Boston Scientific Corp., 679 F.Supp.2d at 554.

The claims encompass a genus of functionally equivalent sCD38 fragments incorporated into any larger amino acid sequence. The claims encompasses fragments that, in addition to the tetra-, penta-, hexa-, hepta-, octa-, nona-, deca- and undeca-, 25, 50, 100, 150, 200, 250, 300 or 350 amino acids recited in SEQ ID NO: 1. However, every member of that genus does not include a common structural feature of the sequence recited in SEQ ID NO: 1.  In the context of product claimed by its function, there are no drawings or structural formulas disclosed of sCD38 polypeptide fragment that mimics the interference effect of sCD38 of SEQ ID NO:1.   There are no teachings in the specification regarding which amino acid of sCD38 polypeptide fragment while retaining the ability of the fragment to mimic the interference with a binding activity of an anti-CD38 antibody such as Darzalex, isatuximab and/or Mor202 . Further, there is no art-recognized correlation between any structure of the sCD38 polypeptide fragment and the activity of mimicking the interference effect of sCD38 of SEQ ID NO: 1, based on which those of ordinary skill in the art could predict which fragment from SEQ ID NO: 1 without losing the interference effect of sCD38 of SEQ ID NO:1. Consequently, there is no information about which sCD38 polypeptide fragment in the claimed genus of fragments retain the ability to mimic the interference effect of sCD38 of SEQ ID NO:1.

Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  Consequently, Applicant was not in possession of the instant claimed invention.  See University of California v. Eli Lilly and Co. 43 USPQ2d 1398. 

Applicant is invited to point to clear support or specific examples of the claimed invention in the specification as-filed. 

23.  SEQ ID NO: 7 is free from prior art.  While US 20180117150 teaches the human CD38ecd present in claimed SEQ ID NO: 7 at the amino acid positions 1-258.   Claimed SEQ ID NO:  7 has two Pro resides between hCD38ecd and Fc-10H. SEQ ID NO: 7 is free from prior art.  

24.  The art made of record and not relied upon is considered pertinent to applicant's disclosure:

(i) US 20160200828
The `828 publication teaches  a CD38 fragment encoding for the extracellular domain (aa 45 to 300) was amplified and cloned in frame between a human Vkappa leader sequence and a human soluble CD38-Fc fusion-protein. Another pcDNA3.1-derivative without leader-sequence was used for insertion of the CD38 full-length gene. In this case a stop codon in front of the Fc-coding region and the missing leader-sequence gave rise to CD38-surface expression. HEK293 cells were transiently transfected with the Fc-fusion protein vector for generation of soluble CD38 Fc-fusion protein and, in case of the full-length derivative, CHO-K1 -cells were transfected for the generation of a stable CD38-expressing cell line [0141].

(ii) US 20150231235 

The `235 publication teaches The protein is present in cell culture supernatant of His-CD38-expressing cells, with a DNA construct containing the sequence for the extracellular domain of CD38 [0483].

(iii) Ansari (ResearchGate, 2014)

Ansari teaches that increase number of His to 8xHis or 10xHis, increase affinity of our His tagged protein hence chances of getting pure protein will be increased because it will elute with higher concentration of Imidazole (see the entire doc). 

25.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

February 18, 2022

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644